Citation Nr: 0806729	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-03 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to August 
1948.  The appellant seeks benefits as the veteran's 
surviving spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  In June 
2007, the Board requested a VA medical opinion of a 
cardiologist.  


FINDINGS OF FACT

1.  The veteran developed cirrhosis, which materially 
contributed to his death in August 2001.  This condition was 
likely caused by a hepatitis C infection that the veteran 
contracted while undergoing treatment for his service-
connected gunshot wound of the right shoulder and chest.  

2.  At the time of the veteran's death, he had a 70 percent 
rating for service-connected complete paralysis of brachial 
plexus; a 40 percent rating for service-connected residuals 
of gunshot wound right shoulder, deformity of right shoulder, 
and muscle damage of right arm; and a 10 percent rating for 
service-connected quiescent osteomyelitis of the right 
clavicle.  He had no other service-connected disabilities.   


CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as cardiovascular disease and 
cirrhosis, if they are shown to be manifest to a degree of 10 
percent or more within one year following the veteran's 
separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The veteran died in August 2001.  An August 2001 death 
certificate listed his cause of death as cardiopulmonary 
arrest, due to peritonitis and acute cholecystitis.  
Cirrhosis was also listed as a significant contributory 
cause.    

At the time of the veteran's death, a 70 percent rating was 
in effect for service-connected complete paralysis of 
brachial plexus; a 40 percent rating was in effect for 
service-connected residuals of gunshot wound right shoulder, 
deformity of right shoulder, and muscle damage of right arm; 
and a 10 percent rating was in effect for service-connected 
quiescent osteomyelitis of the right clavicle.  Service 
connection had not been established for cardiopulmonary 
arrest, peritonitis, acute cholecystitis, or cirrhosis, the 
conditions listed on the death certificate.  The appellant's 
primary contention is that the veteran contracted hepatitis C 
from a blood transfusion that he received in service for his 
service-connected gunshot wound, leading to the development 
of cirrhosis, which caused or materially contributed to his 
peritonitis and acute cholecystitis, and thereby to his 
death.  

The veteran's service medical records are negative for any 
complaints or treatment of a cardiovascular disease, 
cirrhosis, peritonitis, or acute cholecystitis.  There is 
also no evidence of record that shows that the veteran 
received a blood transfusion during service.  

Private medical records dated from May 1996 to July 2001 show 
that the veteran received intermittent treatment for upper 
gastrointestinal hemorrhage, chronic hepatitis C, cirrhosis, 
and severe acute cholecystitis with cholelithiasis.  A June 
2001 private medical report showed that the veteran had been 
diagnosed with nausea and vomiting, abdominal pain in the 
presence of cholelithiasis, hepatitis C with cirrhosis, 
portal hypertension, diabetes, rule out biliary tract, rule 
out cholecystitis, and rule out sepsis.   

A September 2001 letter from a private physician opined that 
the veteran's death resulted as a complication of chronic 
hepatitis C, which was most likely contracted during service 
when he sustained an injury and received blood transfusions.  

In an August 2003 letter, a private physician stated that he 
had treated the veteran from 1986 to 2001 for diabetes and 
general medical conditions.  He reported that the veteran was 
first admitted to a hospital in May 1996 for massive 
hematemesis and had an esophagogastroscopy performed that 
revealed bleeding esophageal varices.  The physician stated 
that the veteran had suffered from recurrent gastrointestinal 
bleeding since that time and had also been found to have 
portal hypertension and cirrhosis of the liver.  He reported 
that the veteran had had no prior history of hepatitis or 
alcoholic consumption prior to 1996 and had received massive 
blood transfusions during World War II.  He opined that this 
was most likely the reason that he developed cirrhosis and 
esophageal varices.  The physician further reported that the 
veteran developed ascites and cachexia as a result of 
cirrhosis and was admitted to the hospital in August 2001 
with abdominal sepsis and acute cholecystitis.  He stated 
that endstage liver cirrhosis was the contributing factor for 
the veteran's eventual development of abdominal sepsis and 
cardiorespiratory arrest.  

A September 2003 letter from a private physician stated that 
the veteran had had a history of cirrhosis but no history of 
alcohol abuse.  The physician's impression was that the 
veteran had suffered from hepatitis C most likely secondary 
to a blood transfusion he had received during service.  He 
further reported that no documentation of the blood 
transfusion could be found.  

In a December 2006 letter, a private physician stated that he 
had reviewed the veteran's file and found a January 30, 1945, 
service medical record entry reporting a chest and right 
upper extremity gunshot wound.  He found no mention of any 
blood transfusion in the timely record.  He reported that 
blood transfusions were rare in 1945, and that it was 
doubtful that they occurred in a field hospital in Belgium.  
He also stated that the death certificate listed the 
veteran's cause of death as cardiopulmonary arrest due to 
peritonitis and acute cholecystitis but noted cirrhosis as an 
other significant condition contributing to death but not 
related to the cause.  He reported that the acute 
cholecystitis was unrelated to the veteran's liver cirrhosis.  

The appellant testified before the Board at a travel board 
hearing in January 2007.  Testimony revealed that the veteran 
was extremely weak in the four to six weeks before he died.  
She testified that the veteran's treating physicians had 
opined that he had contracted hepatitis C from the blood 
transfusions he had received during service, and this 
infection had led to his later development of cirrhosis, 
which contributed to his death.  

In August 2007, a VA cardiologist reviewed the veteran's 
claims file in order to determine whether the veteran's death 
was caused by or the result of his military service.  He 
found that the veteran had suffered a gunshot wound to the 
right shoulder in 1945 and was diagnosed in 1996 with 
cirrhosis presumably due to hepatitis C and not alcohol 
abuse.  He noted that there was suggestion that the hepatitis 
C was contracted from blood transfusions that the veteran had 
received at the time of the gunshot wound.  He also noted 
that there was mention of the veteran never having received a 
blood transfusion.  He stated that the veteran died in 2001 
from complications of cirrhosis.  He concluded that there was 
no cardiac issue involved in the case, and therefore, the 
heart was not contributory to the veteran's demise.  

In September 2007, a VA hepatologist reviewed the veteran's 
claims file in order to determine whether the veteran's death 
was caused by or the result of his military service.  He 
reported that blood transfusions occurring prior to 1991 were 
a likely vector of exposure to the hepatitis C virus (HCV) in 
patients who were subsequently diagnosed as having chronic 
HCV infection.  He stated that it was typical that patients 
with the HCV infection were not identified at the time of 
infection, and the hepatitis would only come to medical 
attention decades later when chronic liver damage had already 
occurred.  Regarding the December 2006 private medical 
opinion that blood transfusions were rare in 1945, the 
hepatologist stated that this was not true.  He reported that 
blood transfusions were common in Europe during World War II, 
and there was ample historic account of these practices.  He 
further reported that published retrospective studies had 
clearly demonstrated that HCV was detectable in samples 
collected as early as 1948, so it was reasonable to assume 
that it could have been present in the blood supply three 
years earlier.  The hepatologist stated that he could find no 
evidence in the veteran's file that he had received a blood 
transfusion during service.  He found that the immediate 
post-traumatic period of injury would have been the most 
likely time the veteran would have received a blood 
transfusion, but noted that there were no available medical 
records from the field hospital in Belgium where the veteran 
was taken after his gunshot wound injury.  He therefore found 
that he could not definitively state whether or not the 
veteran ever received a blood transfusion for his injury 
because the records most likely to show such an occurrence 
were unavailable for review.  The hepatologist concluded that 
given the description of the veteran's wounds and the 
documented need for repeated "draining of his lungs," along 
with the well-known practice of blood transfusion in Europe 
at the time, it was likely as not that the veteran did 
receive a blood transfusion at or near the time of his 
injury.  He opined that it was likely as not that the blood 
transfusion led to the veteran's contracting of chronic 
hepatitis C infection, which contributed to the later 
development of cirrhosis.  He stated that patients with 
decompensated cirrhosis were at increased risk for the 
development of peritonitis and complications from 
cholecystitis, and their risk of death from both of these 
complications was well-documented to be increased compared 
with a non-cirrhotic population.  He concluded that it was 
likely as not that treatment for the veteran's service-
connected gunshot wound of the right shoulder and chest had a 
causal effect to the development of the conditions which 
ultimately resulted in his death in 2001.    

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the September 2001, August 2003, 
September 2003, and September 2007 medical opinions from the 
VA hepatologist and the veteran's treating physicians are 
more probative than the December 2006 private medical 
opinion.  The private physicians had the benefit of observing 
the veteran's physical condition for many years before his 
death through examining and treating him, and the VA 
hepatologist conducted a comprehensive review of the 
veteran's case file.  The treating physicians and VA 
hepatologist all provided adequate rationale and bases for 
their opinions that the veteran contracted hepatitis C from 
his blood transfusion during service, which caused his later 
development of cirrhosis and led to his death.  The VA 
hepatologist's September 2007 opinion was particularly 
detailed.  Not only did the September 2007 opinion provide 
reasoning for why it was likely that the veteran received a 
blood transfusion in 1945 despite the lack of documented 
evidence, it also addressed the December 2006 private medical 
opinion that stated that blood transfusions were rare in 1945 
and provided reasons refuting that statement.  The United 
States Court of Appeals for Veterans Claims has held that 
some factors for assessing the probative value of a medical 
opinion are the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444 (2000).  Given that the 
September 2001, August 2003, September 2003, and September 
2007 medical opinions related the veteran's blood 
transfusions to the clinical onset of his hepatitis C and 
cirrhosis and thereby his death, the Board finds that service 
connection for the cause of the veteran's death is warranted.  

As the preponderance of the evidence is in favor of the 
appellant's claim, service connection for the cause of the 
veteran's death is warranted.  The benefit-of-the-doubt rule 
has been considered in making this decision.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   
    

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties to notify and assist have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
claimant.   


ORDER

Service connection for cause of death is granted.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


